DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment received on 03/27/2022. Claim 6 has been canceled. Therefore, claims 1-5 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-6 are drawn to an apparatus a (system), which is within the four statutory categories (i.e. machine).  
Step 2A, Prong 1:
Claim recites “a priori information is processed with the information obtained such that operating parameters calculated according to a predetermined criterion”. This limitation corresponds to certain methods of organizing human activity (e.g. this is a method of managing interactions between people, such as a user following rules and instructions). The mere nominal recitation of a generic processing device does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea. 
Dependent claims also recite limitations that can be done by a user in using a generic processing device, such as “data classification or grouping of patient data from the pre-operative phase, determination of the one or more medical devices used for the medical procedure, data transmission to the medical devices used for the medical procedure, determination and transmission of set value recommendations based on a priori knowledge to the one or more medical devices, and optionally: identification of employed medical devices in the pre-operative phase, determination and transmission of a set of characteristic curves for controller pre-setting based on known a priori knowledge to one or more medical devices used for the medical procedure, data transmission from the intra-operative phase to the database system or the medical engineering apparatus of claim 1, determination and transmission of a set of characteristic curves for controller pre-setting based on intra-operative data to one or more medical devices used for the medical procedure, determination and transmission of set value recommendations based on intra-operative data to one or more medical devices used for the medical procedure, data transmission from the post-operative phase to the database system or the medical engineering apparatus of claim 1, " at least one system consisting of hard- and software for entering rules that originate from the medical expert knowledge or medical guidelines.”-claim 2 and “as operating parameters, fluid pressure, fluid flow, and/or fluid temperature are controlled”-claim 6. 
These limitations correspond to certain methods of human activities, such as a user making determinations on the medical devices/operating parameters and using generic devices to make data transmission. 
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, claims recite the additional elements of “at least one computation unit, at least one storage unit, at least one interface to at least one other medical engineering apparatus, the interface transmitting measurement data and/or patient data to the storage unit, at least one interface for reading patient information to at least one information system of the hospital (patient record) and/or an image recognition system for reading patient information, at least one processing device, in which a priori information present in the storage unit is processed with the information obtained via the interface such that operating parameters calculated according to a predetermined criterion are provided via an interface of another medical engineering apparatus”, “at least one system consisting of hard- and software, medical devices”, “hard- and software for data communication for networking the devices in the operating room”, “engineering apparatus”, “fluid pump”, which are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
The processing device in each step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Claims also recite other additional limitations beyond abstract idea, including functions such as obtaining/ storing data from/to a database, displaying (obtaining data via the interface)/transmitting data/notification – are insignificant extra-solution activities (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea.
The claims are directed to an abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processing device to perform both determining/classifying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Therefore, claims 1-6 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stiller et al. (hereinafter Stiller) (US 20150332196 A1).
Claim 1 has been amended now to recite a medical engineering apparatus for storing medical data, including 
at least one computation unit, consisting of a selection and correlation module, a feed module with self-learning sub-module (Stiller teaches “the machine learning module includes rules, such that the rules in the machine learning module adjust the steps of the medical procedure based upon the use of the at least one medical device during the medical procedure” in par. 26, 36), 
at least one storage unit that stores measurement data and/or patient data obtained via the interface and optionally permanently contains at least one data set as a fall-back level (Stiller teaches “risk levels” in par. 28-29), 
at least one interface to at least one other medical engineering apparatus, the interface transmitting measurement data and/or patient data to the storage unit (Stiller; par. 10, 25), 
at least one interface for reading patient information to at least one information system of the hospital (patient record) and/or an image recognition system for reading patient information (Stiller; par. 10-11, 25), 
at least one processing device, in which a priori information present in the storage unit is processed with the information obtained via the interface such that operating parameters of one or more medical devices calculated according to a predetermined criterion are provided via an interface of another medical engineering apparatus (Stiller; par. 10, 25) , wherein the one or more medical devices includes a fluid pump and the operating parameters include fluid pressure, fluid flow, and/or fluid temperature (Stiller; par. 100).  

Claim 2 recites medical engineering apparatus according to claim 1, wherein the computation unit contains: 
at least one system consisting of hard- and software for data communication for networking the devices in the operating room (Stiller; par. 174), 
at least one system consisting of hard- and software for data classification or grouping of patient data from the pre-operative phase (Stiller; par. 75), 
at least one system consisting of hard- and software for determination of the one or more medical devices used for the medical procedure (Stiller; abstract, par. 8), 2
at least one system consisting of hard- and software for data transmission to the medical devices used for the medical procedure (Stiller; par. 97), 
at least one system consisting of hard- and software for determination and transmission of set value recommendations based on a priori knowledge to the one or more medical devices (Stiller; par. 41, 97), 
and optionally (Examiner’s note: since these limitations are recited in a conditional language, the reference does not have to teach these limitations):
at least one system consisting of hard- and software for identification of employed medical devices in the pre-operative phase, 
at least one system consisting of hard- and software for determination and transmission of a set of characteristic curves for controller pre-setting based on known a priori knowledge to one or more medical devices used for the medical procedure, 
at least one system consisting of hard- and software for data transmission from the intra-operative phase to the database system or the medical engineering apparatus of claim 1, 
at least one system consisting of hard- and software for determination and transmission of a set of characteristic curves for controller pre-setting based on intra-operative data to one or more medical devices used for the medical procedure, 
at least one system consisting of hard- and software for determination and transmission of set value recommendations based on intra-operative data to one or more medical devices used for the medical procedure, 
at least one system consisting of hard- and software for data transmission from the post-operative phase to the database system or the medical engineering apparatus of claim 1, " at least one system consisting of hard- and software for entering rules that originate from the medical expert knowledge or medical guidelines.  

3 Claim 3 recites the medical engineering apparatus according to claim 1, wherein the stored data are a mixture of anonymized or pseudonymized patient data, anamnesis data, procedure and device data or device parameters, post-operative treatment assessments, and procedural rules (Stiller; par. 8, 69).  

Claim 4 recites the medical engineering apparatus according to claim 3, wherein the fluid pump is an insufflator or a liquid pump (Stiller; par. 162, 183).  

Claim 5 has been amended now to recite the medical engineering apparatus according to claim 1, wherein at least one interface transmits measurement data of a blood pressure measurement device and/or patient data of an electronic patient record (Stiller; par. 11).  

Response to Arguments
Applicant's arguments filed 03/27/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
Rejection under 35 USC 101:
Applicant argues that the office action does not provide a rejection under 35 USC 101 satisfying a requirement for establishing a prima facia case, and Examiner has failed to show how the claims are directed to one of the enumerated sub-groups, namely, a fundamental economic principles or practice, a commercial or legal interaction, managing personal behavior and relationships or interactions between people. In response, Examiner submits that as the rejection indicates, the limitation of “a priori information is processed with the information obtained such that operating parameters calculated according to a predetermined criterion”. This limitation corresponds to certain methods of organizing human activity (e.g. this is a method of managing interactions between people, such as a user following rules and instructions). According to the MPEP, the sub-grouping "managing personal behavior or relationships or interactions between people" include social activities, teaching, and following rules or instructions. One of the examples of managing personal behavior recited in a claim include: a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982). The current claims similarly are directed to calculating the operating parameters based according to predetermined criterion. See also MPEP 2106.04(a)(2) II C. 
Therefore, the argument is not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Rejection under 35 USC 102:
Applicant argues that Stiller does not teach a medical device that includes a fluid pump or the claimed operating parameters that are associated with a fluid pump. In response, Examiner submits that according to the current specification, the fluid pump is used for expanding body cavities, and the fluid pump is an insufflator. Stiller teaches “When the medical device 130 is used and/or actuated, information is sent to the processor that the medical device is being used. … In certain embodiments, data signals are sent to the processor to indicate that a particular functionality of the medical device is being used, also including associated parameters for the functionality (e.g., pressure level of an insufflator, light intensity of a surgical light).” In par. 100. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626